                            Case 2:20-cv-00310-CB Document 1 Filed 03/04/20 Page 1 of 4
....
       .-,



                                    IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

              JESSICA LIAO
                                                      Plaintiff,
              v.
                                                                            CIV. NO. 2:20-cv-310
              LYFT,INC.
                                                      Defendant.




                                               CIVIL ACTION COMPLAINT
                       NOW COMES Jessica Liao, by and through undersigned counsel, complaining of

             Defendant Lyft, Inc. and in support thereof states the following:

                                                               PARTIES
             1. Plaintiff, Dr. Jessica Liao, is an adult individual residing in Allegheny County, Pennsylvania.

             2. Defendant, Lyft, Inc., is a common carrier under Pennsylvania law and ridesharing company

                   with a corporate headquarters located at    185   Berry Street Suite   5000,   San Francisco, CA

                   94107.

                                                JURISDICTION AND VENUE

             8.    Jurisdiction in this Court is proper pursuant to 28 U.S.C. §   1882.

             4. Venue is proper in this Court because the events described herein occurred in Allegheny

                   County, Pennsylvania.

                                                              FACTS

             5.    On the evening of January 12, 2019, Dr. Liao attended a dinner at Umami restaurant in

                   Pittsburgh, Pennsylvania with Scott Richardson, Nick Dromboski, and Jason Lardo.

             6. Following dinner, Dr. Liao, Mr. Dromboski, and Lardo went to Hot Mass Nightclub for

                   cocktails and dancing.
Case 2:20-cv-00310-CB Document 1 Filed 03/04/20 Page 2 of 4
Case 2:20-cv-00310-CB Document 1 Filed 03/04/20 Page 3 of 4
Case 2:20-cv-00310-CB Document 1 Filed 03/04/20 Page 4 of 4
